Citation Nr: 1425294	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  10-41 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for bilateral otitis media.

2. Entitlement to service connection for bilateral otitis externa.


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran had active duty from June 1996 to August 1996, January 1998 to June 1998, and January 2003 to July 2003.  He also had inactive duty from June 1997 to August 1997.

This matter is before the Board of Veteran's Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In September 2010, the Appeals Management Center (AMC) granted service connection for bilateral hearing loss and tinnitus; consequently, these issues are no longer on appeal and are not addressed in this opinion.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

The Virtual VA claims processing system contains additional documents that are pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The July 2010 VA examination report is not adequate to decide the Veteran's service connection claims for otitis media and otitis externa.  REMAND is necessary to obtain a new examination with an opinion in order for the Board to properly decide the claim.

The claims are REMANDED for the following actions:

1. Request that the Veteran identify any medical or non-medical evidence that are not included in the claims file and pertain to his otitis media and/or otitis externa.  Provide the Veteran with release of information forms so that VA can obtain such information. 

2. Obtain any outstanding VA treatment records (VAMRs) and associate them with the claims file.

3. Return the claims file to the VA examiner who performed the July 2010 audiological examination for a new examination with opinion as to the etiology of the Veteran's otitis media and otitis externa.  If the examiner is not available, a different VA examiner may conduct the examination and render the opinion.  The entire claims file, to include a copy of this REMAND, must be made available to the examiner, who must note its review.  The following considerations must govern the opinion:

a. The VA examiner must opine as to whether the Veteran's bilateral otitis media WAS CAUSED OR WORSENED BY service.

b. The VA examiner must opine as to whether the Veteran's bilateral otitis externa WAS CAUSED OR WORSENED BY service.

c. The examiner has an independent responsibility to review the entire record for pertinent evidence.  IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

April 1996, July 1997, and May 1998 Reports of Medical Examination, finding normal ears to include ear canals.

July 1997, July 1998, and August 2002 Reports of Medical History, denying any ear-related problems, to include recurrent ear infections.

April 2001 private medical records (PMRs), diagnosing the Veteran as having otitis externa and serious otitis media, noting bleeding from the right ear, and treating the Veteran for a bilateral ear infection.

June and July 2003 service treatment records, diagnosing otitis externa and documenting treatment for bilateral ear pain.

September 2007 PMRs, treating an external ear canal disorder.

October 2008 and February 2009 PMRs, diagnosing cerumen impaction, aural pruritus/dermatitis, and otitis externa.

May 2009 notice of disagreement, stating that the Veteran's ear infections were caused by "countless hours" spent performing activities in water as part of his Marine Corps training.

October 2010 statement, noting intermittent and recurring ear infections since service.

d. The examiner must provide a complete explanation of his or her opinion, based on his or her clinical experience, medical expertise, and established medical principles.  Specifically, the examiner must address the Veteran's reports of water exposure in service and consider whether this exposure caused or aggravated his otitis media or his otitis externa.

e. If the examiner is not able to provide an opinion without resorting to speculation, he or she must state the reasons why such an opinion cannot be rendered.  The examiner should address whether a definitive opinion cannot be provided because required information is missing (in which case the examiner should specify what information is missing) or because current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  The examiner should be as specific as possible.

4. Then, review the examination report to ensure that it adequately responds to the above directives, including providing an adequate explanation in support of the requested opinion.  If the report is deficient, return the case to the VA examiner for further review and discussion.

5. After the above development and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issue of entitlement to service connection for otitis media and otitis externa.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



